DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 8, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 10, 12 and 13, are directed to the invention(s) that do not contain require all the limitations of an allowable product claim, and shall NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 4/13/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sasha Varghese on 1/20/2021.
The application has been amended as follows: 
In the Claims:
1. A gas turbine comprising [[An]] an assembly structure of a seal member provided along a circumferential direction of [[a]] the gas turbine between a combustor pipe and a turbine shroud, wherein[[;]] :
a first flange part provided on the combustor pipe is positioned within a first fitting part provided in the seal member;
a linking pin penetrates the first flange part and the first fitting part to link the seal member to the combustor pipe;
a protruding part is provided on one of the first flange part or the first fitting part; 
a recessed part is provided in the other of the first flange part or the first fitting part; 
the protruding part is positioned within the recessed part; 
the protruding part and the recessed part are configured to prevent the first fitting part from moving with respect to the first flange part along the circumferential direction of the gas turbine;
the first fitting part is provided on an upstream end of the seal member and includes a first fitting wall, a second fitting wall, and a third fitting wall, the first fitting wall being upstream from the second fitting wall and the third fitting wall; and either: 
protrudes from a radial end face of the first fitting wall ; or
the recessed part is recessed into the radial end face of the first fitting wall.  

3. The gas turbine according to claim 1, wherein the protruding part protrudes 

4. The gas turbine according to claim 1, wherein the protruding part and the recessed part are positioned with a gap between the protruding part and the recessed part along the circumferential direction of the gas turbine.  

5. The gas turbine according to claim 1, wherein a surface of the protruding part and a surface of the recessed part face each other and are curved.  

6. The gas turbine according to claim 1, wherein the first flange part fits into the first fitting part such that neither the first flange part nor the first fitting part is capable of relative movement in an axial direction of the gas turbine, and the linking pin penetrates the first flange part and the first fitting part such that neither the first flange part nor the first fitting part is capable of relative movement in the circumferential direction of the gas turbine.  

7. The gas turbine according to claim 1, wherein the seal member is provided with a second fitting part, and a second flange part provided on 

8.  A gas turbine assembly method, wherein the gas turbine comprises:
an assembly structure of a seal member provided along a circumferential direction of the gas turbine between a combustor pipe and a turbine shroud, wherein:
a first flange part provided on the combustor pipe is positioned within a first fitting part provided in the seal member;
a linking pin penetrates the first flange part and the first fitting part to link the seal member to the combustor pipe;
a protruding part is provided on one of the first flange part or the first fitting part; 
a recessed part is provided in the other of the first flange part or the first fitting part; 
the protruding part is positioned within the recessed part; 
the protruding part and the recessed part are configured to prevent the first fitting part from moving with respect to the first flange part along the circumferential direction of the gas turbine;
the first fitting part is provided on an upstream end of the seal member and includes a first fitting wall, a second fitting wall, and a third fitting wall, the first fitting wall being upstream from the second fitting wall and the third fitting wall; and either: 
the protruding part protrudes from a radial end face of the first fitting wall; or
the recessed part is recessed into the radial end face of the first fitting wall;

fitting [[a]] the first flange part the first fitting part 
inserting [[a]] the protruding part the recessed part 
the linking pin 

10. (Cancel) 

12. (Cancel) 

13. (Cancel) 

14. The gas turbine according to claim 3, wherein: 

the recessed part is defined by a notch in a block body protruding upstream from a flat part of the first flange part 

Allowable Subject Matter
Claims 1, 3-8 and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a seal member between a turbine combustor pipe and a turbine shroud wherein there are corresponding protrusion and recession parts which prevent circumferential rotation and an linking pin securing a first flange part of the combustor pipe to a first fitting part of the seal member.
Prior art which is relevant to at least a portion of the claims, but does not read on the claims as presented is included in the PTO-892 form attached. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would 
/ T.J. /Examiner, Art Unit 3741



	
	
	/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741